Citation Nr: 0705892	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 542A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran had honorable USAFFE (United States Armed Forces 
in the Far East) service from September 1941 to June 1946.  
He was a prisoner of war (POW) from May 1942 to January 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for PTB and arthritis.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 


FINDINGS OF FACT

1.  In a January 2003 decision, the Board denied service 
connection for PTB and arthritis.  

2.  The evidence received since the Board's January 2003 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for PTB.

3.  The evidence received since the Board's January 2003 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for arthritis.


CONCLUSIONS OF LAW

1.  The January 2003 Board decision denying claims for 
service connection for PTB and arthritis is final.  38 
U.S.C.A. § 7105(c) (West 2002).
2.  Evidence received after the January 2003 decision wherein 
the Board denied the veteran's claim of entitlement to 
service connection for PTB is not new and material, and the 
veteran's claim for that benefit is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2006).

3.  Evidence received after the January 2003 decision wherein 
the Board denied the veteran's claim of entitlement to 
service connection for arthritis is not new and material, and 
the veteran's claim for that benefit is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the claims for service connection for 
PTB and arthritis were denied by the Board in a January 2003 
decision.  The RO provided the veteran with notice of what 
information or evidence was needed in order to reopen his 
claims in letters dated in October 2003 and January 2004, 
prior to the initial decision on the claim in March 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  

Moreover, the letters sent met the requirements with respect 
to the content of the notice pertaining to claims to reopen.  
In this regard, the Board denied the claims in January 2003 
because no in-service incurrence of PTB or arthritis was 
shown and because the earliest post-service medical records 
were dated in 1992, many years after service.  See January 
2003 Board decision at 5.  In its October 2003 letter, the RO 
told the veteran that to reopen his claims he must submit new 
and material evidence, provided him with an adequate 
definition of new and material evidence, and referred to the 
reasons for the Board's January 2003 denial of this claims 
when it informed him that, in his case, VA would "need 
medical records from date of discharge to the present which 
can show the claimed conditions originated or were aggravated 
during military service and persisted to the present."  In 
this case, the Board finds that, taken together, the October 
2003 and January 2004 notice letters, August 2004 statement 
of the case, and March 2005 and July 2005 supplemental 
statements of the case sufficiently explained to the veteran 
that, in order to reopen his previously denied claims, he 
needed to submit evidence demonstrating that PTB and 
arthritis are related to military service.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In its letter of January 2004, the RO informed the veteran 
that it would help him get evidence to support his claim.  In 
this regard, VA has a more limited duty to assist a veteran 
regarding an application to reopen a previously denied claim 
than it does regarding an original claim.  38 U.S.C.A. 
§ 5103A(f).  Where the veteran puts VA on notice of the 
existence of a specific, particular piece of evidence that 
might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  Concerning this, the RO did fulfill its duty to 
assist him by seeking to obtain medical records about which 
the veteran provided sufficient information.  For these 
reasons, the Board concludes that VA has met its duty to 
notify and assist in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for PTB and 
arthritis, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard, 4 Vet. App. at 394.  In that regard, 
as the Board concludes below that the veteran is not entitled 
to service connection for PTB and arthritis, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

BACKGROUND

In January 2003, the Board denied claims of service 
connection for PTB and arthritis.  The veteran now seeks to 
reopen both claims of service connection.
 
When the Board reviewed the veteran's claims in January 2003, 
it reviewed his service medical records which show a 
diagnosis of rheumatism muscular in August of an unnoted 
year.  (The record does indicate the veteran's age of twenty 
six at the time.  The veteran was born in 1918, which would 
date the document in approximately 1944.)  There were no 
findings of PTB or arthritis.  

The Board reviewed post-service medical records, dated in 
1992, to include a June 1992 Veterans Memorial Medical Center 
(VMMC) radiographic request and report which indicates a 
diagnosis of PTB.  The veteran reported a productive cough of 
one year duration and related a ten year history of similar 
symptoms.  Further, the veteran indicated that a chest x-ray 
taken ten years prior revealed minimal PTB for which he was 
prescribed medications.  In his November 1988 original claim 
for service connection, the veteran stated that his PTB began 
in 1942.

The Board also reviewed an August 2002 VA examination report 
for PTB and mycobacterial diseases which indicates a 
diagnosis of PTB, bilateral, inactive class IV.  Additionally 
in the August 2002 report, the veteran reported to the 
examiner that he was found to have minimal PTB in 1951 on a 
chest x-ray taken in Surigao.  The veteran also reported PTB 
findings on a chest x-ray in 1999 in Cebu.  Neither record is 
in the veteran's claims file.  

With regard to the veteran's arthritis claim, the Board 
reviewed a June 1998 VA examination for bones which was 
negative for a finding of war-related bone problems.  
Additionally, a June 1998 VA examination for joints found no 
war related joint problems.  An August 2002 VA examination 
for joints revealed diagnoses of gouty arthritis; 
degenerative joint disease (DJD), minimal, both feet; DJD, 
knees; and normal wrist joints.  It was noted that the 
veteran reported first experiencing symptoms in 1988.  
Further, the veteran underwent a June 1998 VA POW Protocol 
Examination.  The veteran denied receiving any injuries 
during WWII, in particular it was noted that he denied 
receiving injuries to his musculoskeletal system, to include 
joint defects.  

Evidence received since the issuance of the January 2003 
Board decision is summarized below.  

In May 2003, the VA received a duplicate copy of the June 
1992 VMMC examination, which indicates a diagnosis of PTB.  
In September 2003, VA received a duplicate copy of the June 
1992 radiographic request and report, which indicates a 
diagnosis of PTB.  Additionally, in September 2004, VA 
received what appears to be a newsletter from the veteran 
containing general information about POWs.  In March 2005, VA 
received medical reports from a private hospital, which 
indicate a diagnosis of gouty arthritis in a September 1994 
discharge summary.  Additionally, among the medical reports 
is a February 2004 letter from the veteran's doctor that 
notes that he has treated the veteran for gouty arthritis 
since September 1994.  In a letter to VA dated in August 
2005, the veteran states that he has no additional evidence 
to submit and wishes to have his claim resolved.

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In certain circumstances, presumptive service connection is 
awarded.  A chronic, tropical, or prisoner-of-war (POW) 
related disease will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  For chronic disease, 
exclusively listed in 38 C.F.R. § 3.309(a), to include 
arthritis, the disease must have become manifest to a degree 
of 10 percent or more within 1 year (for tuberculosis within 
3 years) from date of separation from service.  For diseases 
specific as to former POWs, the diseases as listed in 
38 C.F.R. § 3.309(c), to include post-traumatic 
osteoarthritis, shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provision of 
§ 3.307 are also satisfied.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

I.  PTB

As previously noted, a January 2003 Board decision denied 
service connection on the basis that there was no evidence 
indicating a diagnosis of PTB in service or evidence 
indicating a manifestation to a degree of 10 percent or more 
within the three years from the veteran's discharge from 
service.  The evidence associated with the veteran's claims 
file subsequent to the January 2003 Board decision relevant 
to the PTB claim includes a duplicate copy of the June 1992 
VMMC examination finding a diagnosis of PTB and a duplicate 
copy of the June 1992 radiographic request and report 
indicating a diagnosis of PTB.  In addition, a newsletter 
from the veteran containing general information about POWs 
was submitted in June 2004.  However, the Board finds, as 
will be discussed below, that such evidence is not new and 
material within the meaning of the laws and regulations set 
forth above, and as such, there is no basis to reopen the 
claim for service connection for PTB.

With respect to the VA medical records, dated in June 1992, 
they were already of record at the time of the January 2003 
Board decision.  As such, those records, which are 
duplicates, cannot be considered new for the purposes of 
reopening this claim.  The Board finds that the newsletter is 
new in that it was not of record at the time of the January 
2003 Board decision.  However, the newsletter is not 
probative or relevant in that it is not specific to the 
veteran or his claim.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998).  Most importantly, it does not relate to an 
unestablished fact necessary to substantiate the claim of 
PTB.  Therefore, the Board finds that the evidence submitted 
after the January 2003 Board decision is not new and 
material.

Thus, the Board concludes that no evidence has been received 
since the January 2003 decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for service connection for PTB.

II.  Arthritis

As previously noted, a January 2003 Board decision denied 
service connection on the basis that there was no evidence 
indicating a diagnosis of arthritis in service or evidence 
indicating a manifestation to a degree of 10 percent or more 
within one year from the veteran's discharge from service.  
The evidence associated with the veteran's claims file 
subsequent to the January 2003 Board decision and relevant to 
the claim for arthritis includes medical reports from a 
private hospital indicating a diagnosis of gouty arthritis in 
a September 1994 discharge summary with doctor notes stating 
that he has treated the veteran for gouty arthritis since 
September 1994.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for arthritis.

The Board finds that the September 1994 medical records, 
including the discharge summary, are new in that they were 
not of record at the time of the January 2003 Board decision.  
However, the summary is not probative, as it fails to provide 
a nexus between a current disorder and the veteran's military 
service, the unestablished fact necessary to substantiate the 
claim.  Rather, the evidence simply shows that the veteran 
had a diagnosis of gouty arthritis in September 1994, decades 
after service discharge.  Notably, post-service evidence of 
the disability at issue was already of record at the time of 
the prior denial.  Therefore, the Board finds that these 
medical records, which are essentially duplicative, are not 
new and material.

There is no newly received evidence which suggests that the 
veteran's current gouty arthritis or degenerative joint 
disease is actually post-traumatic osteoarthritis which is 
among the recognized POW-related conditions.  In addition, 
there is no newly received evidence which suggests that the 
veteran's current gouty arthritis or degenerative joint 
disease was incurred in or aggravated by service, which was 
the basis of the Board's denial in January 2003.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for arthritis.  


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for PTB.

New and material evidence has not been submitted to reopen 
the claim of service connection for arthritis.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


